Citation Nr: 1212476	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  06-31 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1977 to October 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2005 of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In February 2012, the Board asked the Veteran to clarify whether he wanted a hearing before the Board.  The Board also asked the Veteran whether he wanted to waive initial consideration of additional evidence by the RO.  There is no record of response from the Veteran or his representative.  

Without a waiver and as the additional evidence has a bearing on the claim on appeal, the claim is remanded to the RO for the following action:

Adjudicate the claim of service connection for a lumbar spine disability, considering all the evidence of record submitted since the September 2006 statement of the case.  If the benefit sought remains denied, then furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 




The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).	



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


